DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Briggs et al. US 20180328979 A1 (hereinafter referred to as Briggs) in view of Ralston-Good et al. US 7239163 B1 (hereinafter referred to as Ralston-Good).

Regarding claim 1, Briggs teaches a method for wafer processing (semiconductor fabrication processes, par. [0036]), comprising: specifying a process monitor (PM) (fig. 1, reliability structures 132, par. [0030]) with one or more functional blocks including process monitoring structures (process control monitor (PCM) devices, par. [0036]) and wafer identification and die location data (a specific chip, its position is remembered for later use during IC packaging, par. [0021]) on the wafer (fig. 2, wafer 120, par. [0030]); fabricating the functional blocks (fig. 2, reliability structures 132A, par. [0036]) embedded in the wafer (fig. 2, wafer 120, par. [0030]) at one or more die locations (a specific chip,  wafer 120A includes a plurality of dies 202, par. [0036]); capturing functional test measurements (wafer testing, all individual ICs or chips that are present on the wafer are tested for functional defects, par. [0036]) during or after fabricating the functional blocks (fig. 2, reliability structures 132 are provided in the targeted stress areas 130, par. [0030]).
 Briggs does not teach predicting device failures based on information of known device failures or related process parameters and their relationship to functional test measurements.  
Ralston-Good teaches predicting device failures based on information of known device failures or related process parameters and their relationship to functional test measurements (col. 9, ln. 48-58) .  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide die-level process monitor (DLPM) provides a means for independently determining whether an IC malfunction is a result of the design or the manufacturing processing and further for gathering data on specific process parameters, as taught in Ralston-Good in modifying the apparatus of Briggs. The motivation would be to provide a diagnostic tool to determine why an IC failed to perform within specification or to gather statistics on measured process parameters for a given foundry or process.

Regarding claim 2, Briggs and Ralston-Good teaches the method of claim 1, 
Briggs does not teach comprising providing traceability throughout the entire product life cycle of functional parameter measurements and related process parameters 
Ralston-Good teaches providing traceability throughout the entire product life cycle of functional parameter measurements and related process parameters (process by which the die 42 are manufactured and tested using the DLPM 32 to independently determining whether an IC malfunction is a result of the design or the manufacturing processing and to gather process parameter statistics to feedback to either the foundry or the IC designer is illustrated in FIG. 8, col. 8, ln. 60-65).  
The references are combined for the same reason already applied in the rejection of claim 1.

Regarding claim 3, Briggs and Ralston-Good teaches the method of claim 1, 
Briggs does not teach comprising tracking the semiconductor process parameters during the life of the product.  
Ralston-Good teaches tracking the semiconductor process parameters during the life of the product (process by which the die 42 are manufactured and tested using the DLPM 32 to independently determining whether an IC malfunction is a result of the design or the manufacturing processing and to gather process parameter statistics to feedback to either the foundry or the IC designer is illustrated in FIG. 8, col. 8, ln. 60-65).  
The references are combined for the same reason already applied in the rejection of claim 1.

Regarding claim 4, Briggs and Ralston-Good teaches the method of claim 1, 
Briggs does not teach comprising updating a device failure database when a failure is confirmed. 
Ralston-Good teaches comprising updating a device failure database when a failure is confirmed (fig.8, If the die fails the functionality test 152, with the DLPM 32 in place, the parameter mismatch measures are extracted and recorded 154 and compared PDK range specified by the foundry 155, col. 9, ln. 8-11).  
The references are combined for the same reason already applied in the rejection of claim 1.

Regarding claim 5, Briggs and Ralston-Good teaches the method of claim 1, Briggs teaches wherein one of the functional blocks (fig. 2, process control monitor (PCM) devices, par. [0036]) 
Briggs does not teach functional blocks comprises a process structure element, Integrated metrology and multiplexing hardware, input/output pads, and a memory element. 
Ralston-Good teaches functional blocks comprises a process structure element, Integrated metrology and multiplexing hardware, input/output pads element (fig. 4, DLPM sensing 78, analysis stage 84, MUX 88 pad 88, col. 6, ln. 1-55 ).  

The references are combined for the same reason already applied in the rejection of claim 1.
Briggs and Ralston-Good teaches not explicitly teaches a memory. However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to consider the sensing system to include memory because die-level process monitor (DLPM 32) has to retain the measured signals temporarily before being fed to compensation calibration circuit 180. 

Regarding claim 8, Briggs and Ralston-Good teaches the method of claim 1, 
Briggs does not teach comprising providing access to the individual process monitor elements.  
Ralston-Good teaches comprising providing access to the individual process monitor elements (DLPM 32 used to gather process parameter statistics to feedback to either the foundry or the IC designer is illustrated in FIG. 8., col. 8, ln. 60-65).  
The references are combined for the same reason already applied in the rejection of claim 1.

Claim(s) 6-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Briggs in view of Ralston-Good as applied to claim 1/5 above, and further in view of Erickson et al. US 2008/0061817 A1.

Regarding claim 6, Briggs and Ralston-Good teaches the method of claim 5, 
 Briggs and Ralston-Good do not teach wherein the memory element comprises an E-fuse or and OTP memory and programming hardware for the memory.
  	Erickson teaches wherein the memory element comprises an E-fuse (fig. 1, eFUSEs 146, par, [0035]) or and OTP memory and programming hardware for the memory (fig. 1, controller 160, par, [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to methods and systems that allow operation of and/or access to particular features of an electronic device to be controlled after the device has left the control of a device manufacturer, as taught in Erickson in modifying the apparatus of Briggs and Ralston-Good, in order to provide the advantages of the electrically programmable fuse bank being programmable with a unique device state that is used by the controller to regulate access to the at least one chip register via the communication interface.

Regarding claim 7, Briggs and Ralston-Good teaches the method of claim 5, 
 Briggs and Ralston-Good do not teach comprising providing JTAG control for the process monitor.  
Ralston-Good teaches comprising providing JTAG control for the process monitor (fig 1, par. [0005], [0040]).  
The references are combined for the same reason already applied in the rejection of claim 6.

Regarding claim 9, Briggs and Ralston-Good teaches the method of claim 1, 
Briggs does not teach wherein the process monitor comprises a plurality of active and passive devices including transistors, resistor, capacitor device structures that characterize the semiconductor manufacturing process, and a programmable e-fuse 15block and control for programming the e-fuse which identify the wafer and die location at test are integrated into an integrated circuit.  
Ralston-Good teaches process monitor (fig. 2,  DLPM 32, col. 4, ln. 8) 
comprises a plurality of active and passive devices including transistors, resistor, capacitor device structures that characterize the semiconductor manufacturing process (fig. 4, test pairs 80 may consist of transistor pairs, resistor pairs, capacitor pairs, inductor pairs, col. 1, ln. 35-46, col. 6, ln. 17-21).
The references are combined for the same reason already applied in the rejection of claim 1.
Erickson teaches a programmable e-fuse 15block (fig. 1, eFUSEs 146, par, [0035]) and control (fig. 1, controller 160, par, [0033]) for programming the e-fuse which identify the wafer (fig. 1, substrate 111, par, [0032]) and die location at test are integrated into an integrated circuit (fig. 1, integrated circuit device 120, par, [0032]).  
The references are combined for the same reason already applied in the rejection of claim 6.

Claim(s)10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Briggs in view of Ralston-Good as applied to claim 1 above, and further in view of Tiiliharju US 2010/0164618 A1.

Regarding claim 10, Briggs and Ralston-Good teaches the method of claim 1, 
 Briggs and Ralston-Good do not teach comprising providing metrology with the PM to null out parasitic impedance from a parameter selection circuitry.  
Tiiliharju teaches comprising providing metrology with the PM to null out parasitic impedance (by example: fig. 2 uses two additional impedance networks to compensate for parasitic 11 effects: first inductor 032 and its dc-block 034 are used to null parasitics, second, the resistor-capacitor RC, par. [0004]) from a parameter selection circuitry. 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a means to reduce parasitic impedance, as taught in Tiiliharju in modifying the apparatus Briggs and Ralston-Good. The motivation would be noise is decreased.

Claim(s) 11 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ralston-Good in view of Erickson.

Regarding claim 11, Ralston-Good teaches an integrated circuit (IC) (fig. 9,  IC die 170, col. 9, ln. 59-60), comprising: a process monitor (fig. 9,  DLPM 182, col. 10, ln. 9) including a plurality of active and passive device structures (test pairs 80 may consist of transistor pairs, resistor pairs, capacitor pairs, inductor pairs, col. 1, ln. 35-46, col. 6, ln. 17-21) that characterize a semiconductor manufacturing process (clm. 1); and control logic (fig. 9,  compensation calibration circuit 180, col. 10, ln. 7-9); 
Ralston-Good does not teach test hardware and a programmable e-fuse block and control for programming the e-fuse which identify the wafer and die location at test are integrated into an integrated circuit.  
Erickson teaches test hardware (fig. 1, external testing module 110, par, [0032]); a programmable e-fuse 15block (fig. 1, eFUSEs 146, par, [0035]) and control (fig. 1, controller 160, par, [0033]) for programming the e-fuse which identify the wafer (fig. 1, substrate 111, par, [0032]) and die location at test are integrated into an integrated circuit (fig. 1, integrated circuit device 120, par, [0032]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to methods and systems that allow operation of and/or access to particular features of an electronic device to be controlled after the device has left the control of a device manufacturer, as taught in Erickson in modifying the apparatus of Ralston-Good, in order to provide the advantages of the electrically programmable fuse bank being programmable with a unique device state that is used by the controller to regulate access to the at least one chip register via the communication interface.
Ralston-Good and Erickson do not explicitly teach input/output (IO) pads. However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the input/output (IO) pads adapted to be accessed by test hardware and control logic to transfer signals. 

Regarding claim 14, Ralston-Good and Erickson teaches the IC of claim 11, Ralston-Good teaches wherein data from the process monitor is integrated with production test functional and parametric data into a standard data base format (fig. 3, col. 4, ln. 40-48).  

Regarding claim 15, Ralston-Good and Erickson teaches the IC of claim 11, Ralston-Good teaches wherein the device structures comprise transistors, resistors, inductors, and capacitors (test pairs 80 may consist of transistor pairs, resistor pairs, capacitor pairs, inductor pairs, col. 1, ln. 35-46, col. 6, ln. 17-21).  

Regarding claim 16, Ralston-Good and Erickson teaches the IC of claim 11, Ralston-Good does not teach wherein the process monitor comprises an SoC that provides structures to measure the process design parameters.  
	Erickson teaches wherein the process monitor comprises an SoC (fig. 1, par. [0041]).  
The references are combined for the same reason already applied in the rejection of claim 11.

Regarding claim 17, Ralston-Good and Erickson teaches the IC of claim 11, Ralston-Good teaches, storing P-channel data, N-channel data, depletion data, sheet resistivity, contact resistance, via resistance, ring oscillation data, and temperature data (col. 3, ln. 52-55).  

Regarding claim 18, Ralston-Good and Erickson teaches the IC of claim 11, Ralston-Good Erickson teaches comprising direct access of on-chip test interface(s) sequenced and controlled by an external circuit or a test equipment.  
Erickson teaches comprising direct access of on-chip test interface(s) sequenced (fig 1, par. [0005], [0040]) and controlled by an external circuit or a test equipment (fig. 1, tester 110, par. [0110]).  
            The references are combined for the same reason already applied in the rejection of claim 11.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ralston-Good in view of Erickson as applied to claim 11 above, and further in view of Chen US 2020/0349236 A1. 

Regarding claim 12, Ralston-Good and Erickson teaches the IC of claim 11, Ralston-Good and Erickson do not teach machine learning.
Chen teaches, comprising machine learning code (fig. 16, par. [0134]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide feedback for iteratively reconfiguring the design flow, as taught in Chen in modifying the apparatus of Ralston-Good and Erickson. The motivation would be to provide ability to review large volumes of data and identify patterns and trends that might not be apparent to a human.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ralston-Good in view of Erickson as applied to claim 11 above, and further in view of Briggs.

Regarding claim 13, Ralston-Good and Erickson teaches the IC of claim 11, Ralston-Good Erickson do not explicitly teach wherein the process monitor is accessed by an automatic test equipment during production or during an operating life of the IC.  
Briggs teaches wherein the process monitor (fig. 2, reliability structures 132A, par. [0036]) is accessed by an automatic test equipment (fig. 1, semiconductor wafer testing system 100, par. [0030]) during production or during an operating life of the IC (par. [0036]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a semiconductor wafer test system, as taught in Briggs  in modifying the apparatus of Ralston-Good and Erickson. The motivation would be to the reliability of the semiconductor devices are enhance.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Briggs in view of Ralston-Good.

Regarding claim 19, Briggs teaches an automatic test equipment (ATE) (fig. 1, semiconductor wafer testing system 100, par. [0030]) to test a wafer (fig. 2, wafer 120, par. [0030]) with one or more process monitors (PMs) (fig. 2, reliability structures 132A, par. [0036]) each including a plurality of active and passive device structures that characterize a semiconductor manufacturing process (semiconductor fabrication processes, par. [0036]), input/output (IO) pads (fig. 3, contacts 302, par. [0037]) adapted to be accessed by test hardware (fig. 1, wafer prober 106, par. [0030]) and control logic (fig. 1, controller 102, par. [0030]), memory (fig. 5, memory 510, par. [0044]), and control for programming 16the memory which identify the wafer and die location at test in an integrated circuit (a specific chip, its position is remembered for later use during IC packaging, par. [0021]), the ATE comprising: probes (fig. 1, probe 110A, par. [0037]) coupleable to the wafer and the PM to capture device functional data (data of the applied stress, which is gathered by the sensing system 150, par. [0033]) and a database (fig. 5, computer system 500, par. [0044]-[0049]).
Briggs does not explicitly teach wafer and the PM to capture device functional data and store functional test measurements during or after fabricating the functional blocks, wherein the database predicts device failures based on information of known device failures or related process parameters and their relationship to functional test measurements.  
Ralston-Good teaches wafer and the PM to capture device functional data (DLPM extracted data, col. 4, ln. 1-4) and functional test measurements during (parameter mismatch data, col. 6, ln. 17-24), (col. 9, ln. 48-58) or after fabricating the functional blocks, wherein the database predicts device failures based on information of known device failures or related process parameters and their relationship to functional test measurements (col. 9, ln. 48-58).  
The references are combined for the same reason already applied in the rejection of claim 1.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Briggs in view of Ralston-Good as applied to claim 19 above, and further in view of Chen. 
               
Regarding claim 20, Briggs and Ralston-Good teaches the IC of claim 19, 
Briggs and Ralston-Good do not teach, comprising machine learning code.
Chen teaches, comprising machine learning code (fig. 16, par. [0134]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide feedback for iteratively reconfiguring the design flow, as taught in Chen  in modifying the apparatus of Briggs and Ralston-Good. The motivation would be to provide ability to review large volumes of data and identify patterns and trends that might not be apparent to a human.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858